Exhibit 10.1

Summary of Fiscal 2009 Management Incentive Plan for Tandy Brands Accessories,
Inc.

On December 19, 2008, the Board of Directors of Tandy Brands Accessories, Inc.
(the “Company”), upon recommendation of the Company’s Compensation Committee,
approved the Company’s fiscal 2009 management incentive plan, pursuant to which
cash bonuses for the Company’s executive officers will be determined for fiscal
2009. Under the management incentive plan, target payout opportunities are
expressed as a percentage of base salary, with threshold, target and maximum
payout opportunities expressed as a percentage of the target award (actual
payouts may generally range anywhere between the threshold and maximum
percentages). No cash bonuses will be paid if threshold performance is not
achieved. For fiscal 2009, the Board approved the target bonus for the Company’s
Chief Executive Officer at 75% of base salary and the target bonus for the
Company’s other executive officers at 50% of base salary. Bonus amounts will
vary depending on the Company’s performance against target goals. If the Company
achieves (a) the threshold level, the participant would be eligible for 50% of
the target bonus, (b) the target level, the participant would be eligible for
100% of the target bonus, and (c) the maximum level, the participant would be
eligible for 200% of the target bonus. The actual bonus paid may be varied up to
20% higher or lower based on a subjective assessment of the individual’s
performance and contribution to achieving the Company’s goals.

Payout opportunities are based 25% on planned net revenue and 75% on profit
before tax and are set at performance levels that, in the judgment of the
Compensation Committee and the Board of Directors, will facilitate the Company’s
overall growth and performance. In addition, the Board may, in its discretion,
adjust the target measures to exclude one-time, non-operating items that may
occur during the performance period. All executive officer payouts are subject
to Board approval.

 

5